[Cite as Brantley v. Title First Agency, Inc., 2012-Ohio-766.]



                            IN THE COURT OF APPEALS
                   FIRST APPELLATE DISTRICT OF OHIO
                              HAMILTON COUNTY, OHIO



JOHNNY BRANTLEY,                                         :       APPEAL NO. C-110480
                                                                 TRIAL NO. A-1103038
   and                                                   :

CHARLENE BRANTLEY,                                       :

          Plaintiffs-Appellants,                         :          O P I N I O N.

         vs.                                             :

TITLE FIRST AGENCY, INC.,                                :

NATIONAL CITY HOME EQUITY,                               :

COUNTRYWIDE BANK, N.A.,                                  :

   and                                                   :

BANK OF AMERICA, N.A.,                                   :

          Defendants-Appellees,                          :
   and
                                                         :
DENICE PARRISH,
                                                         :
          Defendant.
                                                         :




Civil Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is: Appeal Dismissed

Date of Judgment Entry on Appeal: February 29, 2012
                   OHIO FIRST DISTRICT COURT OF APPEALS


Johnny Brantley and Charlene Brantley, pro se,

Paul E. Blevins and Linda Rossie, for Defendant-Appellee Title First Agency, Inc.,

Vorys, Sater, Seymour and Pease L.L.P. and J.B. Lind, for Defendant-Appellee
National City Home Equity,

McGlinchey Stafford PLLC, Rose Marie L. Fiore and James S. Wertheim, for
Defendants-Appellees Countrywide Bank, N.A., and Bank of America, N.A.




Please note: This case has been removed from the accelerated calendar.




                                          2
                     OHIO FIRST DISTRICT COURT OF APPEALS


FISCHER, Judge.


       {¶1}    Plaintiffs-appellants Johnny and Charlene Brantley (“the Brantleys”),

appeal from the entries of judgment by the trial court in favor of defendants-

appellees Countrywide Bank, N.A., Bank of America, N.A., Title First Agency, Inc.,

and National City Home Equity (collectively “Appellees”) on res judicata grounds.

Because we determine that we lack jurisdiction over the Brantleys’ appeal, we sua

sponte dismiss it.

                                         Background

       {¶2}    The Brantleys filed their complaint in this action on April 15, 2011,

naming as defendants Appellees, as well as Denice Parrish. The clerk of courts then

served the summons on Appellees’ respective attorneys and Parrish’s attorney, as

listed in the certificate of service attached to the Brantleys’ complaint.

       {¶3}    Prior to answering, Title First filed a motion to dismiss the Brantleys’

complaint, arguing that the instant complaint was nearly identical to a complaint

that had been filed by the Brantleys in a previous action in the Hamilton County

Court of Common Pleas in the case numbered A-0903201, which had been disposed

of by the trial court on summary judgment. National City Home Equity filed a

motion for summary judgment, and Countrywide Bank and Bank of America filed a

joint motion to dismiss, or in the alternative, motion for summary judgment,

requesting that judgment be entered in their favor on the Brantleys’ complaint on res

judicata grounds.     In support of their motions, Appellees each attached an

uncertified copy of the judgment entry in the case numbered A-0903201. The record

indicates that Parrish never appeared in the action.




                                            3
                    OHIO FIRST DISTRICT COURT OF APPEALS



       {¶4}   The trial court granted Appellees’ respective motions. The Brantleys

now appeal.

                                        Jurisdiction

       {¶5}   Before this court can exercise jurisdiction over an appeal, an order of a

lower court must be a final, appealable order and meet the requirements of R.C.

2505.02 and Civ. R.54(B), if applicable. Chef Italiano Corp. v. Kent State Univ., 44

Ohio St.3d 86, 541 N.E.2d 64 (1989). Civ.R. 54(B) applies where more than one

claim for relief is presented, or multiple parties are involved, and where the court has

rendered a final judgment with respect to fewer than all of those claims or parties.

Whitley v. Progressive Cas. Ins. Co., 1st Dist. Nos. C-110157 and C-110168, 2012-

Ohio-329, ¶ 8.

       {¶6}   Civ.R. 54(B) provides

              When more than one claim for relief is presented in an

              action * * *, or when multiple parties are involved, the

              court may enter final judgment as to one or more but

              fewer than all of the claims or parties only upon an

              express determination that there is no just reason for

              delay. In the absence of a determination that there is no

              just reason for delay, any order or other form of

              decision, however designated, which adjudicates fewer

              than all the claims or the rights and liabilities of fewer

              than all the parties, shall not terminate the action as to

              any of the claims or parties, and the order or other form

              of decision is subject to revision at any time before the

                                           4
                    OHIO FIRST DISTRICT COURT OF APPEALS



              entry of judgment adjudicating all the claims and the

              rights and liabilities of all the parties.

       {¶7}   An order that enters judgment as to fewer than all parties or claims,

which lacks an express determination that no just reason for delay exists, is not a

final, appealable order. Icon Constr., Inc. v. Statman, Harris, Siegel & Eyrich,

L.L.C., 1st Dist. No. C-090458, 2010-Ohio-2457, ¶ 7, citing Noble v. Colwell, 44 Ohio

St.3d 92, 540 N.E.2d 1381, syllabus (1989) (“An order that adjudicates fewer than all

of the claims or rights of the parties and that does not meet the requirements of R.C.

2505.02 and Civ.R. 54(B), if applicable, is not a final, appealable order.”).

       {¶8}   Civ.R. 54(B) applies to the instant action, as multiple claims and

parties are involved, and the orders granting Appellees’ motions apply to fewer than

all the parties, namely Parrish. The record fails to demonstrate that Parrish received

sufficient service of process because the complaint and summons were served on

Parrish’s attorney, and not Parrish. See Civ.R. 4.2(A) (service of process on an

individual defendant shall be made by serving the individual); compare Civ.R. 5(B)

(pleadings and other papers subsequent to the original complaint shall be served on

a party’s attorney). Moreover, Parrish never appeared in the action.

       {¶9}   Parrish remains a “party” to the action for purposes of Civ.R. 54(B)

despite the failure of service of process. She is a named defendant in the Brantleys’

complaint, and she has not been dismissed from the action. See Civ.R. 4(C) (defining

defendant as “any party upon whom service of summons is sought”); see also Civ.R.

4(E) (authorizing a trial court to dismiss an action without prejudice as to a

defendant, either sua sponte after giving notice to the plaintiff, or upon motion, if

service has not been made within six months of the filing of the complaint, and the

                                             5
                    OHIO FIRST DISTRICT COURT OF APPEALS



plaintiff cannot show good cause as to why service was not made within that period).

Moreover, the Brantleys have one year from the filing of the complaint to effectuate

proper service of process under Civ.R. 3(A), and that one-year timeframe has not yet

expired.

       {¶10} Therefore, because the orders from which the Brantleys appeal do not

enter final judgment as to Parrish, and the orders do not contain the “no just reason

for delay” certification required by Civ.R. 54(B), this court lacks jurisdiction over the

Brantleys’ appeal. Accord Rubin v. Allis Chalmers-Corp., 8th Dist. No. 37029, 1978

Ohio App. LEXIS 9795 (dismissing an appeal for lack of jurisdiction under Civ.R.

54(B) where a trial court had entered judgment in favor of one defendant, and

another defendant had not yet been served); compare Jackson-Summers v. Brooks,

8th Dist. No. 86522, 2006-Ohio-1357 (determining that a trial court’s entry of

judgment in favor of one of several defendants was a final, appealable order because

the other defendants were not served within one year of the filing of the complaint as

required by Civ.R. 3(A)).

                                         Conclusion

       {¶11} In sum, as defendant Parrish failed to receive service of process and

has not appeared in the action, Parrish nevertheless remains a party to the suit

because the time for service has not yet expired under Civ.R. 3(A), and the suit

against Parrish has not been dismissed. Thus, because the orders from which the

Brantleys appeal enter judgment as to fewer than all defendants, and the orders do

not contain the Civ.R. 54(B) certification that no just cause for delay exists, the

orders are not final and appealable. Consequently, we lack jurisdiction to entertain

this appeal, and the appeal is sua sponte dismissed.

                                           6
                    OHIO FIRST DISTRICT COURT OF APPEALS



                                                                       Appeal Dismissed.

CUNNINGHAM, P.J., and DINKELACKER, J., concur.


Please note:
       The court has recorded its own entry on the date of the release of this opinion.




                                            7